  Case 1:20-cv-00128-LO-JFA Document 1 Filed 02/05/20 Page 1 of 3 PageID# 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 UNITED STATES OF AMERICA,              )
                                        )                Case No. 1:20-cv-00128
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 THOMAS A. DRURY,                       )
          3111 Holly Street             )
          Alexandria, VA 22305          )
                                        )
          Defendant.                    )
 _______________________________________)

                              COMPLAINT FOR FEDERAL TAXES

        The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney General

of the United States, brings this action to collect the unpaid federal income tax liabilities of the

defendant, Thomas A. Drury, and complains and alleges as follows:

                                      Jurisdiction and Venue

        1.      Jurisdiction is conferred on the Court by 28 U.S.C. §§ 1340 and 1345, as well as

26 U.S.C. § 7402.

        2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391, because

Thomas A. Drury resides in this district.

                                               Parties

        3.      Plaintiff is the United States of America.

        4.      Defendant, Thomas A. Drury, resides in Alexandria, Virginia, within the

jurisdiction of this Court.



                                                  1
  Case 1:20-cv-00128-LO-JFA Document 1 Filed 02/05/20 Page 2 of 3 PageID# 2



                            COUNT I
  REDUCE ASSESSMENTS MADE AGAINST THOMAS A. DRURY TO JUDGMENT

        5.      The United States incorporates paragraphs 1 through 4 of the complaint as if fully

set forth herein.

        6.      A delegate of the Secretary of the Treasury made the following federal income tax

assessments against Thomas A. Drury:

        Tax Type          Tax Year     Assessment      Original      Outstanding Balance as
                                          Date           Tax         of 2/10/2020 (including
                                                       Assessed      penalties and interest)
    Income – Form           2002       04/05/2010       $111,851                  $24,625.77
    1040
    Income – Form           2003       04/05/2010        $146,885                 $140,905.44
    1040
    Income – Form           2005       07/13/2009        $295,711                 $231,654.09
    1040
    Income – Form           2007       06/14/2010          $4,923                    $6,895.94
    1040
    Income – Form           2009       11/29/2010          $5,132                    $8,829.02
    1040
    Total Due                                                                     $412,910.26

        7.      Notice and demand for payment of the assessments described in paragraph 6 were

given to Thomas A. Drury.

        8.      Statutory additions for interest and penalties have accrued and will continue to

accrue on the assessments described in paragraph 6.

        9.      Thomas A. Drury has not fully paid the outstanding balance of the assessments

described in paragraph 6.

        10.     By reason of the foregoing, Thomas A. Drury is indebted to the United States in

the amount of $412,910.26, as of February 10, 2020, plus interest and costs that will continue to

accrue after that date according to law.




                                                 2
  Case 1:20-cv-00128-LO-JFA Document 1 Filed 02/05/20 Page 3 of 3 PageID# 3



       WHEREFORE, the United States respectfully requests:

       A.      That this Court enter judgment for plaintiff United States of America, and against

the defendant, Thomas A. Drury, in the amount of $412,910.26, as of February 10, 2020, plus

interest and costs that will continue to accrue after that date according to law until paid; and

       B.      That the Court award the United States such further relief, including the costs and

fees of this action, that the Court deems appropriate.


Dated: February 6, 2020                                  G. ZACHARY TERWILLIGER
                                                         United States Attorney

                                                         /s/ Kristin S. Starr_
                                                         KRISTIN S. STARR
                                                         Attorney for the United States
                                                         Office of the United States Attorney
                                                         2100 Jamieson Avenue
                                                         Alexandria, Virginia 22314
                                                         Telephone: (703) 838-2638
                                                         Facsimile: (703) 299-3983
                                                         Email: Kristin.Starr@usdoj.gov

                                                         RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General

                                                         /s/ Kieran O. Carter
                                                         KIERAN O. CARTER, VSB No. 81953
                                                         Trial Attorney, Tax Division
                                                         Attorney for the United States
                                                         U.S. Department of Justice
                                                         Post Office Box 227
                                                         Ben Franklin Station
                                                         Washington, D.C. 20044
                                                         Phone: (202) 616-1920
                                                         Fax: (202) 514-6866
                                                         Email: Kieran.O.Carter@usdoj.gov




                                                  3
